DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “Sever matches receives” in paragraph 5, “The other object of the present invention is to enabling user to search” in paragraph 7, “The other object of the present invention is to enabling user to pre-create or update list of keywords” in paragraph 23, and “The other important object of the present invention is to real time broadcasting categorized user generated contents to prospective, matched & contextual viewers based on preferences and matched user data of users” in paragraph 24.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-20, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding Claim 1, Claim 1 recites the limitation "The server" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 19, Claim 19 recites the limitation "The method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 20, Claim 20 recites the limitation "The " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 20 are rejected under 35 U.S.C. 101 as being directed towards software per se.
Regarding claims 1-18 and 20, the claim(s) call(s) for a system/apparatus; however, there is no hardware element found within the claimed system/apparatus. As recited in the “creating micro channel or keyword(s); broadcasting; streaming; etc.” One of ordinary skill in the art would understand that all of the steps in the claim(s) could be implemented by software. As the body of the claim(s) do(es) not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter. The nominal recitation of the machine/device in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101. See Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010).  See also Ex parte Cohen et al., (Appeal No. 2009-011366) for details. The Examiner respectfully suggests that the claim(s) be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, and 10-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Mo (“Mo”, US 8817065).
Regarding Claim 1, Mo teaches the server comprises: 
a. in response to receiving request to create micro channel or keyword(s) with associated settings, creating micro channel or keyword(s) and associating settings (Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.), 
wherein associated settings comprises allow one or more contacts, invited users or invitation accepted users, followers, any or all or part of users of network to broadcast or post or share or send or communicate live audio streaming under said created micro channel or keyword(s) or access broadcasted or posted or shared or sent or communicated live audio streaming under said created micro channel or keyword(s) (Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.); 
b. receiving request from micro channel or keyword(s) related users including creator of micro channel or keyword(s) and associated allowed users to broadcast or post or share or send or communicate live audio streaming under selected micro channel or keyword(s) (Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.); 
and c. broadcasting or posting or sharing or sending or communicating live audio streaming to micro channel or keyword(s) for enabling micro channel or keyword(s) related users to access related live audio streaming (Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 2, Mo teaches the server of claim 1.
Mo further teaches wherein enabling user to reply one or more type of live content(s) or media including live audio stream (Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9).  
Regarding Claim 3, Mo teaches the server of claim 1.
Mo further teaches wherein enabling user to invite to join micro channel or keyword(s) (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 4, Mo teaches the server of claim 1.
Mo further teaches wherein enabling user to follow or join micro channel or keyword(s) (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 6, Mo teaches the server of claim 1.
Mo further teaches wherein enabling user to select, start, pause, re-start, hide, show & stop or un-follow receiving of followed micro channel or keyword(s) or keyword(s) specific contents (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group. The group is selected or started for a user after a user joins the group.).  
Regarding Claim 7, Mo teaches the server of claim 1.
Mo further teaches wherein enabling user to allow everyone or followed people or invited people to participate or collaboratively broadcast or post or share or send or live stream audio under micro channel or keyword(s) (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 8, Mo teaches the server of claim 1.
Mo further teaches wherein enabling followers to access micro channel or keyword(s) associated posted or broadcasted or live streaming audio (Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 9, Mo teaches the server of claim 1.
Mo further teaches wherein enabling user to associate schedule with micro channel or keyword(s) for posting, presenting and accessing audio streaming (Col. 22 lines 48-61; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 11, Mo teaches the server of claim 1.
 wherein micro channel or keyword(s) associated details comprising icon, title, description, settings (Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.),  
Regarding Claim 12, Mo teaches the server of claim 1.
Mo further teaches wherein enabling user to apply or set ephemeral settings including access once or for particular period of time or do not repeat or only for particular period of time, or present only current contents including audio streaming (Col. 11 lines 58-67; Col. 12 lines 1-13).  
Regarding Claim 13, Mo teaches the server of claim 1.
Mo further teaches wherein enabling user to follow scheduled broadcasting or live audio streaming (Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.). 
Regarding Claim 14, Mo teaches the server of claim 1.
Mo further teaches wherein enabling user to access, set, apply, update, input, select one or more types of privacy settings including notification settings comprise notifying members about scheduled broadcasting or live audio streaming, receive notification when new content item broadcasted or posted under subscribed micro channel or keyword(s)s, receive notification when friends goes live, receive notification when friends shares broadcast, receive notification when followed user goes live, receive notification when followed user shares broadcast and receive notification when somebody follows user (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 15, Mo teaches the server of claim 1.
Mo further teaches wherein enabling user to search, browse, select micro channel or keyword(s)s participate and access or post or broadcast or start live audio streaming (Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 16, Mo teaches the server of claim 1.
Mo further teaches wherein enabling user to select or un-select selected or accept requested & invited one or more types of participation or contribution or content or management related activities, actions, events, collaboration, communication, interactions, transactions, tasks, workflow and associate settings including participation related to one or more keywords, key phrases, categories or taxonomies, participation date & time or scheduling (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 17, Mo teaches the server of claim 1.
Mo further teaches wherein enabling users to ask, suggest, allow, alert, notify, remember, request, invite for & rate, rank, like, dislike, comment said one or more participated users and/or one or more types of participation or contribution or content or management related activities, actions, events, collaboration, communication, interactions, transactions, tasks, workflow of users (Col. 7 lines 53-67; Col. 8 lines 1-32; Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 18, Mo teaches the server of claim 1.
Mo further teaches wherein presenting, suggesting, allowing, notifying to user said selected types of participation or contribution or content or management related activities, actions, events, collaboration, communication, interactions, transactions, tasks, workflow specific posts or shared contents or requests or invitations or allowance or questions from other users of network including followers, viewers, following users, contacts to enable to provide or conduct or participate in one or more types of participation or contribution or content or management related activities, actions, events, collaboration, communication, interactions, transactions, tasks, workflow (Fig. 3, elements {300, 318, 319, 320, 322a-322e, 326, 328a-328h}, Col. 9 lines 31-67; Col. 10 lines 1-54; Fig. 4, elements {400, 408, 414, 420, 422, 424}, Col. 12 lines 36-67; Col. 13 lines 1-9; The micro channel or keyword is the group.).  
Regarding Claim 19, Claim 19 is rejected with the same reasoning as Claim 1.
Regarding Claim 20, Claim 20 is rejected with the same reasoning as Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Boncha et al (“Boncha”, US 9083670).
Regarding Claim 5, Mo teaches the server of claim 1.
Mo does not explicitly teach wherein enabling user to unfollow or leave micro channel or keyword(s).  
Boncha teaches wherein enabling user to unfollow or leave micro channel or keyword(s) (Col. 7 lines 36-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mo with the notifications of Boncha because it allows for users to be aware of when certain actions are taking place on the social network such as other users joining, leaving, or creating groups (Boncha; Col. 7 lines 36-47).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Sutton et al (“Sutton”, US 20150052138).
Regarding Claim 10, Mo teaches the server of claim 1.
Mo further teaches micro channel or keyword(s)
 wherein enabling user to remove, report, block participant of (the social network).  
Sutton teaches wherein enabling user to remove, report, block participant of (the social network) (par 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mo with the actions taken on social entities of Sutton because it enables users to report, log, alert, block, remove, and/or remediate social entities that may not be wanted on the social network, thus improving security and privacy (Sutton; par 12).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Balasubramanian et al (US 20190238944), Abstract - An internet-based content platform that includes subscribable channels is provided. The internet-based content platform provides channels to end users. The internet-based content platform allows a channel curator to identify the paid channel comprising a plurality of media items. The internet-based content platform allows the channel curator indicate a list of types of access to the plurality of media items, a list of subscription levels, where each subscription level is associated with a different subscription fee and where each subscription level is associated with a type of access from the list of types of access. The internet-based content platform associates the list of types of access and the list of subscription levels with the paid channel.
Lewis et al (US 20140047335), Abstract - Systems and methods are disclosed for providing live-streaming online content, including video segments married with related online information in a single online platform. In accordance with one implementation, a method is provided that includes generating, using at least one processor, a series of videos having a sequential order to display in a web browser and publishing the videos in the web browser. The method further includes determining online data that relates to each video in the series and displaying the related data in the web browser. Further, the method includes playing the videos in the web browser in a sequential order and updating the data that relates to a video while the video is playing in real-time. The related data may include user comments, social media comments, pictures, videos, webpages, or hyperlinks.
Whitnah et al (US 20110154223)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A.C./ Examiner, Art Unit 2444
 /JOHN A FOLLANSBEE/ Supervisory Patent Examiner, Art Unit 2444